DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 2/24/2022 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The apparatus components recited in claims 1 and 3-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Corresponding structure is at least disclosed at Pages 31-32 of the instant Specification in the form of appropriately written computer software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite “the plurality of candidate models created by unsupervised learning” and “the plurality of candidate models created by supervised learning.”  These phrases lack antecedent basis.
	The dependent claims are rejected based on their dependence from the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavid Ben Lulu et al. (US 20180293516 A1)[hereinafter “Lavid Ben Lulu”] and Shumpert (US 20160342903 A1).
Regarding Claims 1 and 11, Lavid Ben Lulu discloses an anomaly detection apparatus (and corresponding method)[Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”] comprising:
a model creator, based on a plurality of sensor data input sequentially in time [See Figs. 3A and 3B], to create a plurality of candidate models with a plurality of techniques for detection of an anomaly of the sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”];
an accuracy calculator to calculate decision accuracies of the plurality of candidate models; a model selector to select at least one anomaly detection model from among the plurality of candidate models based on the decision accuracies of the plurality of candidate models [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”];
a data classifier to determine whether new sensor data is normal or abnormal based on the selected anomaly detection model; a model updater to update the plurality of candidate models based on the decision accuracies of the plurality of candidate models calculated by the accuracy calculator and on the new sensor data determined to be normal or abnormal by the data classifier [See Paragraphs [0054] and [0067]];
a candidate-model group selector to select either a first candidate model group including the plurality of candidate models created based on sensor data determined to be normal by the data classifier or a second candidate model group including the plurality of candidate models created based on sensor data determined to be normal or abnormal by the data classifier, based on the decision accuracies of the plurality of candidate models; an applied-model group selector to select an applied model group including one or more candidate models from the first candidate model group or the second candidate model group selected by the candidate-model group selector; and an applied model creator to decide an applied model created based on the applied model group, as the anomaly detection model [Paragraph [0002] – “The present disclosure relates generally to maintenance systems for machines, and more specifically to validating behavioral models utilized for unsupervised learning of machine operation.”Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”].
Lavid Ben Lulu fails to disclose that the model selection is performed between unsupervised models and supervised models.  However, Shumpert discloses the selection and use of unsupervised learning models when analyzing normal data and the selection and use of supervised learning models when analyzing normal or abnormal data as part of a combined guided learning approach [Abstract – “Certain example embodiments relate to techniques for detecting anomalies in streaming data. More particularly, certain example embodiments use an approach that combines both unsupervised and supervised machine learning techniques to create a shared anomaly detection model in connection with a modified k-means clustering algorithm and advantageously also enables concept drift to be taken into account. The number of clusters k need not be known in advance, and it may vary over time. Models are continually trainable as a result of the dynamic reception of data over an unknown and potentially indefinite time period, and clusters can be built incrementally and in connection with an updatable distance threshold that indicates when a new cluster is to be created. Distance thresholds also are dynamic and adjustable over time.”Paragraph [0064] – “A feature of certain example embodiments is that learning begins immediately with live data. That is, as the first instances come in, they are used to build a model of the characteristics of the data. Because the instances are not yet labeled, unsupervised learning techniques are used to build the initial model, and initial instances may be assumed normal. Using the unsupervised prediction techniques described below, some instances eventually will be flagged as potentially anomalous and sent for review. Once confirmed or denied, that information is fed back, and this step is repeated with the newly classified (and thus labeled) data. The initial model is then updated using supervised learning techniques so that the model can learn to discriminate between the various classes of operation. It therefore will be appreciated that certain example embodiments may use a common model that is shared for unsupervised and supervised training and prediction. It also will be appreciated that the incremental updating of the shared model is possible because of the guided learning approach of certain example embodiments.”].  It would have been obvious to choose between using unsupervised and supervised models based on the model accuracy scores because doing so would have facilitated a manner of updating and adjusting the anomaly detection model when doing so is necessary.

Regarding Claims 3 and 13, Lavid Ben Lulu discloses that the candidate-model group selector selects either the first candidate model group or the second candidate model group based on decision accuracies of the plurality of candidate models in the first candidate model group and decision accuracies of the plurality of candidate models in the second candidate model group, and the applied-model group selector selects the applied model group based on the decision accuracies of the plurality of candidate models in the first candidate model group or the second candidate model group selected by the candidate-model group selector [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”].

Regarding Claims 5 and 15, Lavid Ben Lulu discloses an initialization determiner to determine whether all of numerical values indicating decision accuracies of the plurality of candidate models become equal to or smaller than a predetermined value; and a candidate models initializer to initialize the anomaly detection model when all of the numerical values indicating the decision accuracies of the plurality of candidate models are determined to be equal to or smaller than the predetermined value [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”].

Regarding Claims 6 and 16, Lavid Ben Lulu discloses the elements of Claim 1 (see above) and further discloses a group maker to classify the plurality of sensor data into one or more distinctive data groups; a technique selector to select a technique optimum for creating a candidate model, for each of the data groups classified by the group maker [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”]; and
a group evaluator to calculate an evaluation value of the candidate model created by the technique selected by the technique selector, for each of the data groups classified by the group maker [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”],
wherein the model creator creates the candidate model with the technique selected by the technique selector, for each of the data groups classified by the group maker, the technique selector selects the technique based on the evaluation value calculated by the group evaluator, for each of the data groups classified by the group maker [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”],
the model updater updates the candidate model using a technique selected by another selection by the technique selector based on the evaluation value calculated by the group evaluator [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”], and the model selector creates the anomaly detection model based on the candidate model updated by the model updater, for each of the data groups classified by the group maker [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”].

Regarding Claims 7 and 17, Lavid Ben Lulu discloses that the technique selector selects the optimum technique utilizing a genetic algorithm so that fitness becomes maximum when the candidate model is created by applying the plurality of techniques to each of the data groups classified by the group maker [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”This process being “genetic” in that only a fit model will survive the process and be used, in accordance with Applicant’s Fig. 13 and corresponding text.].

Regarding Claims 8 and 18, Lavid Ben Lulu discloses that the group evaluator comprises:
a first selector to select whether to perform grouping to all sensor data or part of the sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
a first visualizer to visualize sensor data to be supplied to a data group selected by the first selector [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”];
a second selector to select a technique for creating a candidate model, for each of data groups to be classified by the group maker [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
a second visualizer to visualize the candidate model created by the technique selected by the second selector, for each of data groups to be classified by the group maker [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”];
a third selector to select whether to finish grouping [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
a fourth selector to select whether to perform subgrouping [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”]; and
a group ID inputter to input an identification number of a data group to be subgrouped when performing subgrouping [Paragraph [0056] – “FIG. 4 is an example simulation 400 illustrating generating a model of a machine based on a plurality of meta-models. In the example simulation 400, a machine (e.g., the machine 170, FIG. 1) including three components is being monitored, where the three components are represented by the meta-models 410-1, 410-2, and 410-3, respectively.”].

Regarding Claims 9 and 19, Lavid Ben Lulu discloses a preprocessor to perform preprocessing to the plurality of sensor data input sequentially in time [Paragraph [0032] – “The machine monitoring system 130 is configured to send the preprocessed sensory inputs to the model validator 140.”];
wherein the model creator creates the plurality of candidate models based on the plurality of preprocessed sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”], and
the data classifier determines whether the plurality of sensor data preprocessed by the preprocessor are normal or abnormal [Paragraph [0032] – “The preprocessing may further include feature extraction. The results of the feature extraction may include features to be utilized by the model validator 140 during unsupervised machine learning in order to, e.g., determine normal behavior patterns, detect anomalies, and the like.”].

Claims 4, 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavid Ben Lulu et al. (US 20180293516 A1)[hereinafter “Lavid Ben Lulu”], Shumpert (US 20160342903 A1), and Srikanth et al. (US 5412758 A)[hereinafter “Srikanth”].
Regarding Claims 4 and 14, Lavid Ben Lulu discloses a first visualizer to visualize a waveform of normal sensor data; and a second visualizer to visualize a waveform of abnormal sensor data [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”Paragraph [0022] – “FIG. 6 is a simulation illustrating injecting artificial anomalies to validate a candidate model.”], but fails to disclose: a first instructor to instruct whether to select the candidate model group automatically by the candidate-model group selector or manually by an operator; a second instructor to instruct whether to select the applied model group automatically by the candidate-model group selector or manually by the operator; a third instructor to instruct selection of a candidate model included in a current candidate model group and selection of a candidate model included in a past candidate model group, when it is instructed that the operator select the applied model group manually; and a fourth instructor to instruct learning of the applied model after completion of instructions by the first, second and third instructors.
	However, Srikanth discloses a user interface which is provided to allow a user to have input in the development of an AI system [Column 3 lines 40-64 – “The present invention addresses the above-mentioned needs in the prior art by providing a flexible interface to an expert system shell which assists users of the expert system in all phases of the life cycle of expert system development. In particular, the present invention prevents the user of the expert system shell from having to worry about maintaining input/output files so that they are consistent and updated. The present invention also acts as a conduit for providing the necessary information to the person in charge of maintaining the knowledgebase of the expert system.  Generally, the present invention interfaces a user-friendly interface tool such as a window algorithm to an artificial intelligence expert system shell so that the user can more readily interface with the expert system shell. This allows the user of the expert system shell to tailor the environment of the expert system to suit that person's needs at a reasonable cost. The present invention thus provides access to an expert system by typical users who generally do not understand the operation of such expert systems and would not otherwise be motivated to use them. It is thus believed that the present invention will be important to the proliferation of artificial intelligence technology, most notably in the manufacturing environment.”].  It would have been obvious to provide such a system in the development of an AI system because doing so would have made the development of the system more flexible in operation and would have advantageously allowed for the use of an expert’s knowledge during the creation of the AI system.

Regarding Claims 10 and 20, Lavid Ben Lulu fails to disclose that the model updater updates the plurality of candidate models based on at least either of the new sensor data determined to be normal or abnormal by knowledge of an expert and the new sensor data determined to be normal or abnormal based on the anomaly detection model in addition to the knowledge of the expert.
	However, Srikanth discloses a user interface which is provided to allow a user to have input in the development of an AI system [Column 3 lines 40-64 – “The present invention addresses the above-mentioned needs in the prior art by providing a flexible interface to an expert system shell which assists users of the expert system in all phases of the life cycle of expert system development. In particular, the present invention prevents the user of the expert system shell from having to worry about maintaining input/output files so that they are consistent and updated. The present invention also acts as a conduit for providing the necessary information to the person in charge of maintaining the knowledgebase of the expert system.  Generally, the present invention interfaces a user-friendly interface tool such as a window algorithm to an artificial intelligence expert system shell so that the user can more readily interface with the expert system shell. This allows the user of the expert system shell to tailor the environment of the expert system to suit that person's needs at a reasonable cost. The present invention thus provides access to an expert system by typical users who generally do not understand the operation of such expert systems and would not otherwise be motivated to use them. It is thus believed that the present invention will be important to the proliferation of artificial intelligence technology, most notably in the manufacturing environment.”].  It would have been obvious to provide such a system in the development of an AI system because doing so would have made the development of the system more flexible in operation and would have advantageously allowed for the use of an expert’s knowledge during the creation of the AI system.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    567
    899
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees with Applicant’s argument in that Lavid Ben Lulu does teach the selection of appropriate unsupervised learning models based on the accuracy score (see the rejection section above), but agrees that Lavid Ben Lulu does not teach the selection of a supervised learning model when doing so.  The rejections under 35 USC 102 are withdrawn and new grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140279755 A1 – MANIFOLD-AWARE RANKING KERNEL FOR INFORMATION RETRIEVAL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865